Exhibit 10.32

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS. THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, ENCUMBERED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS NOTE AND THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO DESERT HAWK GOLD CORP. THAT SUCH
REGISTRATION IS NOT REQUIRED OR SUCH TRANSACTION COMPLIES WITH RULES PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION UNDER THE ACT.

 

DESERT HAWK GOLD CORP.

10% SECURED CONVERTIBLE PROMISSORY NOTE

 

Issue Date: October 14, 2016 $125,000

 

FOR VALUE RECEIVED, DESERT HAWK GOLD CORP, a Nevada corporation (the
“Borrower”), hereby promises to pay to Ibearhouse LLC (the “Holder”), or the
Holder’s assigns or successors in interest, the principal amount of One Hundred
Twenty Five Thousand Dollars ($125,000) (the “Principal Amount”), together with
interest thereon. This note is issued as of the “Issue Date” set forth above as
part of a series of substantially similar promissory notes (each a “Note” and,
collectively, the “Notes”) issued or to be issued pursuant to the same form of
the Secured Note Purchase Agreement to which this form of Note is attached as
Exhibit A (the “Purchase Agreement”) to the persons executing such Agreement or
their assigns (collectively, the “Holders”).

 

1. INTEREST AND PAYMENT

 

1.1 Interest Rate. Interest payable on this Note shall accrue at a rate of ten
percent (1 0%) per annum (the “Interest Rate”), calculated on the basis of a
365-day year.

 

1.2 Maturity Date. The outstanding principal of this Note (the “Outstanding
Principal”) together with any accrued and unpaid interest thereon (the
“Outstanding Interest”), shall all be due and payable on September 30, 2018 (the
“Maturity Date”).

 

1.3 Interest Pavment. All interest payments shall be deferred until September
30, 2017 and, from thenceforth, interest payments shall be made quarterly until
the Maturity Date.

 

1.4 Optional Prepavment in Cash. The Borrower may prepay this Note at any time
without penalty. The Borrower shall provide the Holder with ten (10) days’ prior
written notice of its intention to prepay this Note, and the Holder shall have
such ten (10) day period in which to exercise its right to convert this Note
pursuant to Section 3 hereof. In the event the Holder does not convert this Note
within such ten (10) day period, then the Borrower shall have the option of
prepaying any Outstanding Principal and Outstanding Interest, without premium or
penalty.

 

 1 

 

 

1.5 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the mte of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

 

1.6 Pavment on Non-Business Days. Whenever any payment to be made shall be due
on a Saturday, Sunday or a public holiday under the laws of the State of Nevada,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of Outstanding
Interest payable on such date.

 

1.7 Replacement. Upon receipt of a duly executed, notarized and unsecured
written statement from the Holder with respect to the loss, theft or destruction
of this Note (or any replacement hereof) and a standard indemnity, or, in the
case of a mutilation of this Note, upon surrender and cancellation of such Note,
the Borrower shall issue a new Note, of like tenor and amount, in lieu of such
lost, stolen, destroyed or mutilated Note.

 

2. CONVERSION

 

2.1 Voluntary Conversion. Subject to and in compliance with, the provisions
contained herein, the Holder is entitled, at its option, at any time prior to
the Maturity Date, to convert the Outstanding Principal of this Note plus all
unpaid and accrued Outstanding Interest payable under this Note from the
Issuance Date, into fully paid and nonassessable shares of Common Stock of the
Borrower (the “Shares”). Such conversion shall be effected at the rate equal to
the lesser of (i) $0.25 per Share; or (ii) the price of any convertible debt or
equity funding (including the purchase of DMRJ Group’s (as defined below)
interest by any third party). No fractions of Shares will be issued on
conversion.

 

2.2 Mechanics and Effect of Conversion. In order to exercise the voluntary
conversion provided by Section 2.1 above, the Holder shall submit a complete and
executed copy of the Notice of Conversion to the Borrower. The Note the Holder
shall also deliver to the Borrower the original executed Note as a condition to
receiving a certificate or certificates evidencing the securities issued to the
Holder pursuant to the voluntary conversion provided by Section 2.1 above.

 

3. SECURITY AGREEMENT. This Note is secured in accordance with the terms of the
Security Agreement attached to the Purchase Agreement as Exhibit B (the
“Security Agreement’) and, in accordance therewith, senior to the Borrower’s
senior secured indebtedness (the “Senior Secured Debt”), including, without
limitation, any currently outstanding indebtedness to DMRJ Group I, LLC, a
Delaware limited liability company (“DMRJ Group”). The Holder hereby expressly
and unconditionally agrees that upon conversion of this Note pursuant to
Sections 2.1 and 2.2 herein, the Holder’s security interest under the Security
Agreement shall terminate in its entirety and the Holder shall then file,
without any action on the part of Borrower required, a UCC-3 termination
statement in such jurisdiction(s) as the Borrower shall deem necessary or
appropriate.

 

 2 

 

 

1. EVENTS OF DEFAULT

 

2.3 The occurrence of any of the following events is an “Event of Default”:

 

(a) Failure to Pay Principal, Interest or other Fees. The Borrower fails to pay
the Outstanding Principal and any Outstanding Interest on the Maturity Date and
such failure shall continue for a period of thirty (30) days following the date
upon which any such payment was due.

 

(b) Breach of Covenant. The Borrower breaches any covenant or other term or
condition of this Note, and such breach continues for a period of thirty (30)
days after the occurrence thereof.

 

(c) Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.

 

(d) Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower.

 

2.4 Upon the occurrence and continuance of an Event of Default beyond any
applicable grace period, the Holder may make all sums of Outstanding Principal,
Outstanding Interest and other fees then remaining unpaid hereon and all other
amounts payable hereunder immediately due and payable. If, with respect to any
Event of Default, the Borrower cures the Event of Default, the Event of Default
will be deemed to no longer exist and any rights and remedies of the Holder
pertaining to such Event of Default will be of no further force or effect.
Payments shall be applied first to Outstanding Interest and then to any
Outstanding Principal balance of this Note.

 

3. MAXIMUM RATE OF INTEREST. Notwithstanding any provision of this Note or the
Secured Note Purchase Agreement to the contrary, the Borrower shall not be
obligated to pay Outstanding Interest pursuant to this Note in excess of the
maximum rate of interest permitted by the laws of any state determined to govern
this Note or the laws of the United States applicable to loans in such state. If
any provisions of this Note shall ever be construed to require the payment of
any amount of Outstanding Interest in excess of that permitted by applicable
law, then the Outstanding Interest to be paid pursuant to this Note shall be
held subject to reduction to the amount allowed under applicable law and any
sums paid in excess of the interest rate allowed by law shall be applied in
reduction of the principal balance outstanding pursuant to this Note. The Holder
acknowledges that the laws of the State of Nevada will govern the maximum rate
of interest that it is permissible for Holder to charge the Borrower pursuant to
this Note.

 

 3 

 

 

4. MISCELLANEOUS

 

7.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

1.1 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Borrower at the
address provided in the Purchase Agreement, and to the Holder at the address(es)
provided in the Purchase Agreement for the Holder, or at such other address as
the Borrower or the Holder may designate by ten (10) days advance written notice
to the other parties hereto.

 

4.1 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns and shall inure to the benefit of the Holder and the
Holder’s successors and assigns. This Note shall not be assigned by the Holder
without the prior written consent of the Borrower. Borrower may assign this Note
to a successor in a merger or sale of assets by Borrower without Holder’s
consent.

 

4.2 Amendment. This Note may only be amended, modified or terminated by a
writing executed by the Borrower and the Holder, provided however, that the
parties may not amend, modify or terminate any provision of this Note or the
Notes that would detrimentally prejudice the rights of any of the other Holders.

 

4.3 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state courts
or federal courts located in the county and state of Nevada. All parties and the
individual signing this Note on behalf of the Borrower agree to submit to the
jurisdiction of such courts. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision that may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court in favor of the Holder.

 

[The remainder of this page intentionally lefi blank.]

 

 4 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Secured Convertible Promissory
Note to be signed in its name effective as of the date first written above.

 

  DESERT HAWK GOLD CORP         By: /s/ Howard Crosby     Howard Crosby, Chief
Executive Officer

 

 5 

 

 

NOTICE OF CONVERSION

 

Desert Hawk Gold Corp.

 

Re:Conversion of Note

 

Gentlemen:

 

The undersigned owner of this Note hereby irrevocably exercises the option to
convert this Note into shares of common stock of Desert Hawk Gold Corp., in
accordance with the terms of this Note, and directs that the shares issuable and
deliverable upon the conversion, together with any check in payment for
fractional shares, be issued in the name of and delivered to the undersigned
unless a different name has been indicated below. If shares are to be issued in
the name of a person other than the undersigned, the undersigned will pay any
transfer taxes payable with respect thereto.

 

Date: ____________, 201___

 

          (Signature)

 

COMPLETE FOR REGISTRATION OF SHARES

 

      (Printed Name)   (Social Security or other identifying number)            
(Street Address)                 (City, State, and ZIP Code)    

 

 6 

